         Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 1 of 17



 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                      FOR THE DISTRICT OF ARIZONA
 8
 9       Seth Hannibal-Fisher, et al.,                  No. CV-20-01007-PHX-SMB
10                        Plaintiffs,                   ORDER
11       v.
12       Grand Canyon University,
13                        Defendant.
14
15                 Before this Court is Defendant Grand Canyon University’s (“GCU”) Motion to
16   Dismiss First Amended Complaint. (“Motion”; Doc. 21.) Plaintiffs, Seth Hannibal-Fisher

17   and David Tran, filed a response. (Doc. 23.) GCU replied. (Doc. 27.) The Court is also in
18   receipt of GCU’s Request for Judicial Notice.1 (Doc. 22.) Additionally, the Court has

19   received a notice of supplemental authority from both GCU (Doc. 31 & 38) and Plaintiffs,

20   (Doc. 34 & 41), and the Court also notes Plaintiffs’ response to GCU’s notice of
21   supplemental authority (Doc. 34) and GCU’s objection to Plaintiffs’ response.2 (Doc. 36.)
22   Defendant requested oral argument, but the Court will rule without it, determining that it

23   is unnecessary. See LRCiv. 7.2(f). For the reasons discussed below, GCU’s Motion is

24   granted in part and denied in part.

25            I.    BACKGROUND

26
     1
       The Court denies GCU’s request, finding that taking judicial notice of the four documents
27
     is unnecessary to resolve the Motion.
28   2
       The Court has ruled on Plaintiffs’ response to GCU’s notice of supplemental authority
     (Doc. 33) and GCU objection to that response (Doc. 36) in a separate order.
      Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 2 of 17



 1          Plaintiffs filed this action seeking to represent a class of individuals who, because
 2   of GCU’s response to the COVID-19 pandemic, “lost the benefit of the education and room
 3   and board for which they paid, as well as the services for which their fees were paid,
 4   without having their tuition, fees and costs refunded to them in sufficient amount, or at all.”
 5   (FAC ¶ 1.) Plaintiffs’ First Amended Complaint (“FAC”) alleges the following:
 6          Defendant GCU is a private university with its main campus located in Phoenix,
 7   Arizona. (FAC ¶ 22). Plaintiff Hannibal-Fisher is an undergraduate student at GCU
 8   enrolled in an on-campus degree program. (Id. ¶ 19.) For the Spring 2020 semester,
 9   Plaintiff Hannibal-Fisher paid approximately $8,250 in on-campus tuition, $1,409 in fees,
10   and $3,500 for room and board costs to GCU. (Id.) Plaintiff Tran is a full-time
11   undergraduate GCU student who paid to attend the Spring 2020 semester. (Id. ¶ 21.)
12          For the Spring 2020 term, on campus tuition cost $687.50 per credit for the Spring
13   2020 term. (Id. ¶ 29.) Online tuition was cheaper, ranging from $395 to $449 per credit.
14   (Id. ¶ 29.) Plaintiffs also paid various fees for the Spring 2020 term. (Id. ¶ 30.)
15          In March 2020, in response to the COVID-19 pandemic, GCU instructed students
16   to leave campus and begin attending class remotely. (Id. ¶ 34.) On March 12, 2020, GCU
17   announced that as of March 23, 2020, all but a few in-person classes would be moved to
18   an online-only format for its on-campus students through the end of the Spring 2020 term
19   due to the COVID-19 pandemic. (Id. ¶ 35.) At that time, GCU also suspended athletic
20   events, fine arts performances, and other extra-curricular activities and encouraged
21   students to return home to complete their classes online. (Id. ¶ 36.) On March 17, 2020,
22   GCU canceled all large group gatherings on campus and closed facilities such as fitness
23   centers, the E-sports facility, commuter lounge, veterans center, and other “high-risk”
24   areas. (Id. ¶ 38.) On March 18, 2020, GCU reminded students that they were “highly
25   encouraged to return to their homes to finish out the semester in an online learning
26   environment if it [was] not imperative that they remain on campus.” (Id. ¶ 39.) GCU closed
27   additional campus facilities at this time. (Id.) On March 20, 2020, GCU urged students not
28   to return following Spring Break. (Id.) On March 21, 2020, GCU issued the following


                                                  -2-
      Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 3 of 17



 1   statement to students: “We are asking all students – other than international students who
 2   can not travel to their home countries and students who have special circumstances – to
 3   leave campus as soon as possible.” (Id. ¶ 40.) In the same communication, GCU explained
 4   that if any stay-at-home order issued, students would be restricted to just their rooms, the
 5   campus grocery store, and the Health and Wellness Clinic. (Id.) Further, GCU warned that
 6   students remaining on campus could expect a significant cutback in food services
 7   beginning on March 23, 2020. The March 21, 2020 announcement stated, “Students who
 8   have already left campus should stay home,” but allowed students who had not already
 9   collected their belongings to return to campus to do so any time before April 23, 2020. (Id.
10   ¶ 41.)
11            The FAC alleges that Plaintiffs and GCU “entered into a contractual agreement
12   where Plaintiffs would provide payment in the form of tuition and fees and [GCU], in
13   exchange, would provide in-person educational services, experiences, opportunities, and
14   other related services.” (Id. ¶ 3.) Plaintiffs allege that the terms of the contract were set
15   forth in publications from GCU, including “GCU’s Spring Semester 2020 Course Catalog
16   (“Course Catalog”), the Individual College Course Page (“Course Finder”), and the Student
17   Portal.” (Id. (internal references omitted).) These publications contained multiple
18   references to in-person instruction. (Id. ¶¶ 5-9.)
19            Plaintiffs allege that the online classes offered by GCU to students were subpar in
20   practically every respect compared to the on-campus in-person classes. (Id. ¶ 49.) Thus,
21   Plaintiffs allege that GCU “did not deliver the educational services, facilities, access,
22   experience, and/or opportunities that Plaintiff and the putative class contracted and paid
23   for. (Id. ¶14.) Plaintiffs allege that they are entitled to a refund of all tuition and fees for
24   services, facilities, equipment, access, and/or opportunities that Defendant has not
25   provided. (Id. ¶ 50.) Plaintiffs contend that GCU did not provide adequate refunds for room
26   and board costs and student fees. (Id. ¶ 15.) The FAC alleges five causes of action: (1)
27   Breach of Contract, (2) Unjust Enrichment, (3) Conversion, (4) Money Had and Received,
28   and (5) Accounting. (Id. ¶¶ 64-105.)


                                                  -3-
      Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 4 of 17



 1     II.    LEGAL STANDARD
 2           To survive a Rule 12(b)(6) motion for failure to state a claim, a complaint must meet
 3   the requirements of Rule 8(a)(2). Rule 8(a)(2) requires a “short and plain statement of the
 4   claim showing that the pleader is entitled to relief,” so that the defendant has “fair notice
 5   of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
 6   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Dismissal
 7   under Rule 12(b)(6) “can be based on the lack of a cognizable legal theory or the absence
 8   of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police
 9   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A complaint that sets forth a cognizable legal
10   theory will survive a motion to dismiss if it contains sufficient factual matter, which, if
11   accepted as true, states a claim to relief that is “plausible on its face.” Ashcroft v. Iqbal,
12   556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Facial plausibility exists if
13   the pleader sets forth “factual content that allows the court to draw the reasonable inference
14   that the defendant is liable for the misconduct alleged.” Id. “Threadbare recitals of the
15   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
16   Id. Plausibility does not equal “probability,” but requires “more than a sheer possibility
17   that a defendant has acted unlawfully.” Id. “Where a complaint pleads facts that are ‘merely
18   consistent’ with a defendant’s liability, it ‘stops short of the line between possibility and
19   plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557).
20           Although a complaint attacked for failure to state a claim does not need detailed
21   factual allegations, the pleader’s obligation to provide the grounds for relief requires “more
22   than labels and conclusions, and a formulaic recitation of the elements of a cause of action
23   will not do.” Twombly, 550 U.S. at 555 (internal citations omitted). Rule 8(a)(2) “requires
24   a ‘showing,’ rather than a blanket assertion, of entitlement to relief,” as “[w]ithout some
25   factual allegation in the complaint, it is hard to see how a claimant could satisfy the
26   requirement of providing not only ‘fair notice’ of the nature of the claim, but also ‘grounds’
27   on which the claim rests.” Id. at 555 n.3 (citing 5 Charles A. Wright & Arthur R. Miller,
28   Federal Practice & Procedure § 1202, at 94–95 (3d ed. 2004)). Thus, Rule 8’s pleading


                                                 -4-
      Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 5 of 17



 1   standard demands more than “an unadorned, the-defendant-unlawfully-harmed-me
 2   accusation.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
 3           Courts “generally consider only the claims of a named plaintiff in ruling on a motion
 4   to dismiss a class action complaint prior to class certification.” Barth v. Firestone Tire and
 5   Rubber Co., 673 F.Supp. 1466, 1476 (N.D. Cal. 1987).
 6           When ruling on a 12(b)(6) motion to dismiss, courts generally will not consider
 7   evidence outside the pleadings without converting the motion into a motion for summary
 8   judgment. U.S. v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). However, a court may
 9   consider documents attached to the complaint, documents incorporated by reference in the
10   complaint, or matters of judicial notice without converting the motion to dismiss into a
11   motion for summary judgment. Id. at 908.
12    III.    DISCUSSION
13           GCU moves to dismiss Plaintiffs’ FAC under Rule 12(b)(6), Fed. R. Civ. P., arguing
14   that Plaintiffs’ have failed to sufficiently allege a claim for each of their five causes of
15   action. (Doc. 21.)
16              A. Breach of Contract
17           To state a cause of action for breach of contract, the Plaintiff must plead facts
18   alleging “(1) a contract exists between the plaintiff and defendant; (2) the defendant
19   breached the contract; and (3) the breach resulted in damage to plaintiff.” Dylan Consulting
20   Servs. LLC v. SingleCare Servs. LLC, No. CV-16-02984-PHX-GMS, 2018 WL 1510440,
21   at *2 (D. Ariz. Mar. 27, 2018). A plaintiff need not plead the terms of the alleged contract
22   with precision, but “‘the Court must be able generally to discern at least what material
23   obligation of the contract defendant allegedly breached.’” Qingdao Tang-Buy Int’l Imp. &
24   Exp. Co., Ltd. v. Preferred Secured Agents, Inc., No. 15-CV-00624-LB, 2016 WL
25   6524396, at *3 (N.D. Cal. Nov. 3, 2016) (quoting James River Ins. Co. v. DCMI, Inc., No.
26   C 11-06345 WHA, 2012 WL 2873763, at *3 (N.D. Cal. July 12, 2012)). “A court may
27   consider evidence on which the complaint ‘necessarily relies’ if: (1) the complaint refers
28   to the document; (2) the document is central to the plaintiff’s claim; and (3) no party


                                                 -5-
      Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 6 of 17



 1   questions the authenticity of the copy attached to the 12(b)(6) motion.” Marder v. Lopez,
 2   450 F.3d 445, 448 (9th Cir. 2006). “Although neither physical attachment nor specific
 3   language is necessary to incorporate a document by reference, the incorporating instrument
 4   must clearly evidence an intent that the writing be made part of the contract.” United
 5   California Bank v. Prudential Ins. Co. of Am., 140 Ariz. 238, 258 (App. 1983).
 6          GCU argues that the Court should dismiss Plaintiffs’ breach of contract claim for
 7   four reasons. (Doc. 21 at 6-13.) GCU contends that: (1) Plaintiffs fail to identify purported
 8   contracts with GCU; (2) Plaintiffs fail to identify the right to only take in-person classes;
 9   (3) Plaintiffs fail to adequately allege damages; and (4) Plaintiff Hannibal-Fisher was not
10   evicted from his on-campus housing. (Id.)
11                 1.     Tuition
12          Plaintiffs did not attach any contract to their FAC and instead say “[t]he terms of
13   the contract were set forth in GCU’s Spring Semester 2020 Course Catalog, the Individual
14   College Courses Page, and the Student Portal.” (Doc. 23 at 2.) GCU attached a copy of
15   the Enrollment Agreements for the two plaintiffs to its motion and Plaintiffs do not dispute
16   the authenticity of the Enrollment Agreements. Plaintiffs’ FAC does not specifically
17   mention the Enrollment Agreement or Housing Contract. However, the Court determines
18   that the FAC sufficiently references the agreements by alleging the existence of a contract
19   between the parties, relies on them to make their claims, and does not dispute that they
20   constituted a part of the contract between the parties in their opposition. See Marder, 450
21   F.3d at 448. Thus, the Court may consider the Enrollment Agreement and the Housing
22   Contract even though they are outside of the pleadings.
23          GCU argues that a breach of contract cannot exist for tuition paid for in-person
24   instruction because the Enrollment Agreement does not guarantee any set format for
25   Plaintiffs’ classes. (Doc. 21 at 8.) The Court agrees. The FAC alleges that Plaintiffs and
26   GCU entered into a contract where “Plaintiffs would provide payment in the form of
27   tuition, fees, and [GCU] in exchange, would provide in-person educational services…”
28   (Doc. 17 ¶¶ 3, 66.) Plaintiffs also allege that both Plaintiffs paid tuition for in-person, on-


                                                  -6-
      Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 7 of 17



 1   campus education, which cost over $200 more per credit hour than online classes. (Id. ¶¶
 2   9, 19-20, and 29.) Plaintiffs allege that they construed the terms of GCU publications,
 3   including the Student Portal, Course Finder, Policy Handbook, and Spring Term Calendar
 4   as offering in-person classes. However, the Enrollment Agreement, which, as explained
 5   above, the Court has decided to consider does not comport with Plaintiffs’ allegations. It
 6   states in relevant part:
 7
 8          The University reserves the right to make changes of any nature to the
            calendar, admission, degree requirements, fees, regulations, course offerings,
 9          programs, or academic schedules whenever they are deemed necessary or
            desirable, including changes or modifications of course content, class
10
            scheduling, offering patterns, cancelling of scheduled classes, or other
11          academic activities.
12   (Doc. 21-2 at 35.) This language clearly contradicts Plaintiffs’ allegations that GCU
13   guaranteed in-person classes because, according to the plain language of the contractual
14   term, GCU reserved the right to make changes of “any nature” to its class offerings. (Id.)
15   What’s more, no language in the Enrollment Agreement guarantees in-person instruction.
16          Plaintiffs do cite to a number of cases where Courts have found that course catalogs
17   create contractual obligations. (Doc. 23 at 4.) However, in those cases it is unclear if there
18   is a specific written contract or if the entirety of the agreement comes from the course
19   catalogs and other publications. In Villard v. Capella Univ., No. 617CV1429ORL41GJK,
20   2017 WL 9253388, at *2 (M.D. Fla. Dec. 21, 2017), report and recommendation adopted,
21   No. 617CV1429ORL41GJK, 2018 WL 2011433 (M.D. Fla. Apr. 30, 2018), there is no
22   express contract or any discussion of a disclaimer. Also, in Madej v. Yale Univ., No. 3:20-
23   CV-133 (JCH), 2020 WL 1614230, at *9 (D. Conn. Mar. 31, 2020), it is unclear if there
24   was an express contract, but the university did not dispute the consideration of the
25   catalogues and other materials. These are all cases outside of this jurisdiction that are not
26   persuasive under Arizona law.
27          GCU argues that the Course Catalog and Policy Handbook are not part of the
28   contractual agreement because they specially disclaim that they establish a contractual


                                                 -7-
      Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 8 of 17



 1   relationship and they are not incorporated by reference into the contracts. Plaintiffs don’t
 2   dispute that there is a disclaimer but argue that the disclaimer is invalid under Arizona law.
 3   Plaintiff cites to Demasse v. ITT Corp., 194 Ariz. 500, 504 (Ariz. 1999), for the proposition
 4   that the disclaimer is invalid. In that case, there was a claim that an employer had breached
 5   the employment contract with its employee. There was no express contract, but the Court
 6   found an implied-in-fact contract based on the employee handbook. The handbook had
 7   disclaimers, but the Court found them not clear and conspicuous enough to prevent the
 8   formation of an implied-in-fact contract. However, this case is distinguishable because
 9   there is a written contract, the Enrollment Agreement. The Enrollment Agreement also
10   specifically states that the “Grand Canyon University Policy Handbook does not establish
11   a contractual relationship”. (Doc. 11-1 at 11.)
12          Plaintiff does not address GCU’s legal arguments that the course catalog, policy
13   handbook and other documents are not incorporated into the enrollment agreements. In
14   Arizona, a contract itself must “clearly evidence an intent” for the separate documents to
15   “be made part of the contract.” United Cal. Bank v. Prud. Ins. Co., 681 P.2d 390, 410 (Ariz.
16   App. 1983). “It is not necessary for a contract to specifically state that another writing is
17   incorporated by reference; however, ‘the context in which the reference is made must make
18   clear that the writing is part of the contract.’” ROI Properties Inc. v. Burford Capital Ltd.,
19   No. CV-18-03300-PHX-DJH, 2019 WL 1359254, at *3 (D. Ariz. Jan. 14, 2019) (quoting
20   United Cal. Bank v. Prudential Ins. Co. of Am., 681 P.2d 390, 420 (Ariz. App. 1983).
21          Plaintiffs argue that, at a minimum, they have plausibly alleged the existence of an
22   implied contract for in-person instruction. (Doc. 23 at 3.) However, the Court must reject
23   this argument. Under Arizona law, “[t]here can be no implied contract where there is an
24   express contract between the parties in reference to the same subject matter.” Chanay v.
25   Chittenden, 115 Ariz. 32, 35 (1977); accord Sutter Home Winery, Inc. v. Vintage
26   Selections, Ltd., 971 F.2d 401, 408 (9th Cir. 1992) (finding that under Arizona law there
27   could be no implied contract where there was an express contract). The Court finds that
28   there can be no implied contract for in-person instruction because it appears that the


                                                 -8-
         Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 9 of 17



 1   Enrollment Agreement constitutes an express contract on the same subject matter.
 2   Accordingly, the Court will dismiss Plaintiff’s breach of contract claim as it relates to in-
 3   person instruction.3
 4                 2.       Housing and Fees
 5           GCU argues that Plaintiffs have not stated a plausible claim for breach of contract
 6   for housing and fees students paid to GCU. GCU first contends Plaintiff Hannibal-Fisher
 7   was not evicted from campus. GCU posits that its on-campus students had a choice: “they
 8   could either remain on campus or return home for the last four weeks of the semester.”
 9   (Doc. 21 at 12.) However, the allegations in the FAC bely this argument. Plaintiffs allege
10   that GCU instructed students on several occasions to leave campus and not return after
11   March 12, 2020. (Doc. 17 ¶¶ 10-11.) The statement from GCU from March 21, 2020 states,
12   “We are asking all students – other than international students who can not travel to their
13   home countries and students who have special circumstances – to leave campus as soon as
14   possible.” (Id. ¶ 40.) The same statement says that students may ask for a waiver to stay
15   on campus if they have extenuating circumstances and that if any stay-at-home order was
16   issued, students would be restricted to their rooms, the grocery store, and the Health and
17   Wellness Clinic. (Id. ¶¶ 20 n. 6, 40) (emphasis added). The same communication instructed
18   students who had already left campus to stay home. (Id. ¶ 41.) The FAC states that “Mr.
19   Hannibal-Fisher was not an international student or a student with any special
20   circumstances and had already left and packed his belongings on March 13, 2020, he was
21   not ‘[permitted to] return any time before April 23 to collect his things,’ as mentions on
22   the March 21, 2020 announcement from GCU.” (Id. ¶ 20) (alterations original) (internal
23   reference omitted). Accepting these allegations as true, students were essentially mandated
24   to leave campus unless they had extenuating circumstances or were international students
25   who could not travel home. Although GCU makes much of the fact that Plaintiff Hannibal-
26   Fisher left campus on March 13, 2020 and did not return, he simply appears to have
27   3
       In light of the Court’s dismissal of the Plaintiffs’ breach of contract claim for tuition paid
28   for in-person instruction, the Court need not address GCU’s argument that Plaintiffs have
     failed to sufficiently allege damages for this claim. (Doc. 21 at 9-11.)

                                                  -9-
     Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 10 of 17



 1   complied with GCU’s strong recommendation, if not mandate, to go home and not return.
 2   GCU’s argument would require the Court to weigh the evidence which is inappropriate at
 3   the motion to dismiss stage.
 4          GCU also argues that Plaintiffs cannot bring a claim for fees and housing costs
 5   because those fees were nonrefundable after a week pursuant to the Housing Contract.
 6   Again, the Court rejects this argument. Although housing costs and fees were non-
 7   refundable after a week, this assumes that GCU would actually provide the housing
 8   services for which those funds were paid. As the FAC alleges that GCU did not provide
 9   the housing and services for which the funds were paid, this argument has no merit under
10   the facts alleged. Accordingly, the Court determines that Plaintiffs have plausibly alleged
11   a claim for breach of contract for its payments of housing costs and fees.
12          GCU lastly argues that Plaintiffs’ claims fail as a matter of law because it was
13   impossible for the University to perform.4 See Garner v. Ellingson, 18 Ariz.App. 181, 182
14   (1972) (“It is well settled that when, due to circumstances beyond the control of the parties
15   the performance of a contract is rendered impossible, the party failing to perform is
16   exonerated.”) Arizona law recognizes the defense of impracticability of performance and
17   typically follows the Restatement in contract cases. See 7200 Scottsdale Rd. Gen. Partners
18   v. Kuhn Farm Mach., Inc., 909 P.2d 408, 412 (Ariz. App. 1995) (using the Restatement
19   (Second) of Contracts (1981) to distinguish between the doctrines of impracticability of
20   performance and frustration of purpose); Campbell v. Pfeifer, 2019 WL 4200610, at *2 n.
21   1 (Ariz. App. Sep. 5, 2019) (“We typically follow the Restatement in contract cases.”).
22   However, even if GCU can prove that the defense applies to this case, the Restatement
23   recognizes that it is generally appropriate to allow a party who has performed to seek
24   restitution. Restatement (Second) of Contracts § 272 cmt. b (1981). Thus, for the purposes
25   of the motion, the Court rejects GCU’s argument that Plaintiffs’ breach of contract claims
26   must be dismissed due to impossibility of performance.
27   4
       Pursuant to this argument, GCU asks the Court to take judicial notice of Governor
28   Ducey’s Stay-At-Home Order. The Court will reject this request because this Motion can
     be decided on the pleadings.

                                                - 10 -
     Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 11 of 17



 1             B. Unjust Enrichment
 2          To prevail on a claim of unjust enrichment under Arizona law, a Plaintiff must prove
 3   five elements: “‘(1) an enrichment, (2) an impoverishment, (3) a connection between the
 4   enrichment and impoverishment, (4) the absence of justification for the enrichment and
 5   impoverishment, and (5) the absence of a remedy provided by law.’” Perez v. First Am.
 6   Title Ins. Co., 810 F.Supp.2d 986, 991 (D. Ariz. 2011) (quoting Freeman v. Sorchych, 226
 7   Ariz. 242, 245 P.3d 927, 936 (App. 2011)). “A claim for unjust enrichment may exist where
 8   a person confers a benefit to his detriment on another and allowing the other to retain that
 9   benefit would be unjust.” Baughman v. Roadrunner Commc’ns, LLC, No. CV-12-565-
10   PHX-SMM, 2014 WL 3955262, at *4 (D. Ariz. Aug. 13, 2014) (citing USLife Title Co. of
11   Ariz. v. Gutkin, 152 Ariz. 349, 354 (App. 1986)). Under Arizona law, unjust enrichment is
12   a flexible equitable remedy which is “‘available whenever the court finds that the defendant
13   … is obliged by the ties of natural justice and equity to make compensation for the benefits
14   received.’” Isofoton, S.A. v. Giremberk, No. CV-04-0798-PHX-ROS, 2006 WL 1516026,
15   at *3 (D. Ariz. May 30, 2006) (quoting Arnold & Assocs., Inc. v. Misys Healthcare Systems,
16   275 F.Supp.2d 1013, 1024 (D. Ariz. 2003)) (internal quotation marks omitted). Under Rule
17   8(d)(2), Fed. R. Civ. P., a party may plead an unjust enrichment claim in the alternative
18   even if they are alleging the existence of a contract governing the dispute. See, e.g.,
19   Isofoton, S.A., 2006 WL 1516026, at *3; Adelman v. Christy, 90 F. Supp. 2d 1034, 1045
20   (D. Ariz. 2000) (allowing Plaintiff to pursue the alternate theory of unjust enrichment but
21   barring double recovery).
22          The Court finds Plaintiffs have adequately pled a claim for unjust enrichment as it
23   relates to tuition. GCU’s Motion argues that Plaintiffs’ unjust enrichment claim should be
24   dismissed because “Plaintiffs allege no facts of an enrichment or impoverishment, let alone
25   inequitable benefit.” (Doc. 21 at 14.) GCU is only partially correct. As stated above,
26   considering the Enrollment Agreement, Plaintiffs have not alleged a contractual
27   entitlement to in-person instruction. However, under the facts alleged, students paid a
28   higher rate for in-person classes than they did for online classes. According to the facts


                                                - 11 -
     Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 12 of 17



 1   alleged, Plaintiffs paid for in-person classes but only received online instruction, so they
 2   did not receive what they paid for. As pled, their impoverishment is directly linked to the
 3   enrichment of GCU because they received more than they should have for only providing
 4   online classes.
 5          Similarly, Plaintiffs have adequately alleged an unjust enrichment claim for housing
 6   and costs and fees paid to GCU. Plaintiffs’ FAC contends that they conferred a benefit on
 7   GCU in the form of fees and room and board costs in exchange for promises that GCU
 8   would provide services and facilities. (Doc. 17 ¶ 81.) The FAC also states that GCU
 9   retained the benefit even though it failed to provide facilities and services for which the
10   money was collected. (Id. ¶ 83.) Further, the connection between the alleged enrichment
11   and impoverishment is necessarily present based on the facts alleged. Plaintiffs also
12   contend that GCU has improperly retained funds for services it did not provide, even if
13   GCU did not have a choice but to cancel in-person classes and send students home for the
14   semester. (Id. ¶ 49.)
15          Although there is another remedy at law available for housing and fees, Plaintiffs
16   may properly allege unjust enrichment as an alternative theory of liability. See Adelman,
17   90 F. Supp. 2d at 1045. Further, the Court rejects GCU’s argument that unjust enrichment
18   cannot be pled as an alternative theory of liability. GCU relies on Trustmark Ins. Co. v.
19   Bank One, Arizona, NA for this argument, but in that case, the Court did not allow the
20   plaintiff to pursue its unjust enrichment claim because it was not bringing the claim in the
21   alternative. 202 Ariz. 535, 543, ¶ 37 (App. 2002). Here, Plaintiffs are bringing their unjust
22   enrichment claim in the alternative, making it proper. Thus, the Court finds that Plaintiffs
23   have not pled an unjust enrichment claim for money spent for tuition for in-person
24   instruction, but have done so for money paid for housing costs and fees.
25             C. Conversion Claim
26          Conversion is defined as “‘an act of wrongful dominion or control over personal
27   property in denial of or inconsistent with the rights of another.’” Case Corp. v. Gehrke,
28   208 Ariz. 140, 143 (App. 2004) (quoting Sears Consumer Fin. Corp. v. Thunderbird


                                                - 12 -
     Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 13 of 17



 1   Prods., 166 Ariz. 333, 335 (App. 1990)). In order to maintain an action for conversion, “a
 2   plaintiff must have had the right to immediate possession of the personal property at the
 3   time of the alleged conversion.” Id. (citations omitted). A conversion claim cannot be
 4   maintained to collect on a debt that could be satisfied by money generally, but money can
 5   be the subject of a conversion claim if they money “‘can be described, identified or
 6   segregated, and an obligation to treat it in a specific manner is established.’” Id. (quoting
 7   Autoville, Inc. v. Friedman, 20 Ariz.App. 89, 91-92 (1973)). Arizona has no tort of
 8   conversion of real property. Brosnahan v. JP Morgan Chase Bank, No. CV09-8224-PCT-
 9   JAT, 2010 WL 4269562, at *4 (D. Ariz. Oct. 25, 2010) (citing Strawberry Water Co. v.
10   Paulsen, 220 Ariz. 401, 207 P.3d 654, 659 (App. 2008)).
11          GCU argues that Plaintiffs’ claim for conversion should be dismissed for six
12   independent reasons. (Doc. 21 at 14-15.) The Court will not address each of GCU’s
13   independent arguments, but it does find one persuasive. GCU argues that Plaintiffs cannot
14   bring their conversion claim because they seek to collect on a debt that could be paid by
15   money generally. See Case Corp., 208 Ariz. at 143; see also Koss Corp. v. Am. Exp. Co.,
16   233 Ariz. 74, 90, ¶ 54 (App. 2013). In response, Plaintiffs argue that they are, indeed,
17   asking for the return of the exact money they paid. However, Plaintiffs’ argument fails
18   because they cannot explain how their alleged harm could not be remedied by the payment
19   of money generally. Further, Plaintiffs have not alleged that the money they paid can be
20   “described, identified, or segregated” and have not identified an obligation to treat the
21   money paid in a specific manner. GCU points out that in Autoville, the Arizona Court of
22   Appeals found that the plaintiff did not have an ownership interest in the proceeds of the
23   sale of cars when the car dealership could discharge this debt to plaintiff “from a source
24   other than the sales proceeds.” 20 Ariz.App. at 92. The same principle applies here; there
25   is no reason that Plaintiffs’ alleged harm could not be remedied by a payment from GCU’s
26   general account. An amendment to Plaintiffs’ conversion claim would be futile because the
27   Court doubts the ability of the Plaintiffs’ to show that GCU had an obligation to treat the
28   money in a specific manner. Accordingly, Plaintiffs’ conversion claim must be dismissed


                                                - 13 -
     Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 14 of 17



 1   with prejudice.
 2             D. Money Had and Received Claim
 3          Money had and received is an equitable claim, which requires a showing that “the
 4   defendant has received or obtained possession of money of the plaintiff which in equity
 5   and good conscience he ought to pay over to the plaintiff.” Copper Belle Mining Co. of W.
 6   Virginia v. Gleeson, 14 Ariz. 548, 551 (1913); McCarrell v. Turbeville, 51 Ariz. 166, 173
 7   (1938); Dream Team Holdings LLC v. Alarcon, No. CV-16-01420-PHX-DLR, 2017 WL
 8   3460806, at *3 (D. Ariz. Aug. 11, 2017). The action is akin to an action for unjust
 9   enrichment. Dream Team, 2017 WL 3460806, at *3. The general rule is that “a party cannot
10   recover money voluntarily paid with a full knowledge of the facts.” Copper Belle Mining
11   Co. of W. Virginia, 14 Ariz. at 554. “Arizona’s voluntary payment doctrine provides that
12   ‘[e]xcept where otherwise provided by statute, a party cannot by direct action or by way of
13   set-off or counterclaim recover money voluntarily paid with full knowledge of all the facts,
14   and without any fraud, duress, or extortion.’” Brown & Bain, P.A. v. O’Quinn, No. 03-
15   0923 PHX ROS, 2006 WL 449279, at *6 (D. Ariz. Feb. 22, 2006) (citing Moody v. Lloyd’s
16   of London, 61 Ariz. 534, 152 P.2d 951, 953 (Ariz. 1944)).
17          Examining the FAC, Plaintiffs have pled an action for money had and received.
18   FAC contends that paid GCU tuition, fees, and room and board costs in exchange for
19   promises that GCU would provide in-person education, services, and facilities. (Doc. 17 ¶
20   81.) The FAC also states that GCU retained the benefit even though it failed to provide
21   “education, experience, facilities, and services” for which the money was collected. (Id. ¶
22   83.) Contrary to what GCU argues, taking the FAC’s allegations as true, Plaintiffs did not
23   pay with full knowledge of the facts. They paid GCU before knowing that GCU would
24   instruct students to return home and move classes online. (Id. ¶¶ 28, 34-41.) Therefore, the
25   Court finds that Plaintiffs have plausibly alleged a claim for money had and received.
26             E. Accounting Claim
27          Under Arizona law, “actions for accounting are usually reserved to parties in a
28   fiduciary relationship.” Wright v. Chase Home Fin., LLC, No. CV-11-0095-PHX-FJM,


                                                - 14 -
     Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 15 of 17



 1   2011 WL 2173906, at *3 (D. Ariz. June 2, 2011) (citing Mollohan v. Christy, 80 Ariz. 141,
 2   143-44, 294P.2d 375, 376-77 (1956)). A cause of action “cognizable at law” may require
 3   an equitable accounting “in rare cases where the accounts are too complicated for a jury to
 4   handle,” but the legal remedy cannot be characterized as inadequate “‘merely because the
 5   measure of damages may necessitate a look into petitioner’s business records.’” Cellco
 6   P’ship v. Hope, No. CV11-0432-PHX-DGC, 2012 WL 260032, at *3 (D. Ariz. Jan. 30,
 7   2012) (quoting Dairy Queen v. Woods, 369 U.S. 469 U.S. 469, 478 (1962)).
 8          Plaintiffs’ FAC alleges that GCU owes the Plaintiffs and members of the class an
 9   accounting which they claim is the only way to ascertain balances that GCU owes. (Doc.
10   17 ¶¶ 102-105.) The FAC alleges, “Without an accounting, Plaintiffs have a legal inability
11   to discover the exact amount owed to Plaintiffs and members of the Class and Subclass for
12   Defendant’s failure to provide an in-person education to Plaintiffs and members of the
13   Class and Subclass.” (Id. ¶ 105.) GCU argues that Plaintiffs’ accounting claim fails because
14   (1) “Plaintiffs’ attempt to use an accounting to measure damages is improper and
15   unnecessary given discovery can uncover such information” and (2) accounting is a
16   “‘relatively rare proceeding’” which is typically reserved to parties in a fiduciary
17   relationship. (Doc. 21 at 16 (quoting Mezey v. Fioramonti, 65 P.3d 980, 984-85 (Ariz. App.
18   2003).) In response, Plaintiffs argue that dismissing the accounting claim is premature at
19   this stage because “[u]ntil discovery is performed, or until an accounting is done, there is
20   not way for this Court to determine of the complexities of Defendant’s accounts.
21          The Court agrees that Plaintiffs’ accounting claim should be dismissed. Although
22   Plaintiffs’ accounting claim alleges that GCU has a “special relationship” with students
23   under federal and state law as a housing provider, they fail to explain exactly what that
24   special relationship is or under what federal or state law the relationship originates. (Doc.
25   17 ¶ 104.) Even if a special relationship did exist, Plaintiffs fail to explain how that special
26   relationship would entitle them to an accounting. The FAC is devoid of any allegations
27   which demonstrate that GCU owed students a fiduciary relationship, and the Court will not
28   find one in the absence of such allegations. There appears to be no reason why Plaintiffs


                                                  - 15 -
     Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 16 of 17



 1   cannot use discovery to determine the complexity of GCU’s accounts and how much GCU
 2   owed to Plaintiffs and potential class members. Accordingly, the Court will dismiss
 3   Plaintiffs’ claim for an accounting.
 4    IV.    LEAVE TO AMEND
 5          When a motion to dismiss based on Rule 12(b)(6) is granted, “‘a district court should
 6   grant leave to amend even if no request to amend the pleading was made, unless it
 7   determines that the pleading could not possibly be cured by the allegation of other facts.’”
 8   Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (citation omitted).
 9          Here, it appears that Plaintiffs’ claims for breach of contract for tuition is unlikely
10   to be cured by the allegation of other facts. However, in accordance with the well-settled
11   law in this circuit, because “it is not ‘absolutely clear’ that [Plaintiff] could not cure [the
12   Complaint’s] deficiencies by amendment,” the Court will give them the opportunity to do
13   so. See Jackson v. Barnes, 749 F.3d 755, 767 (9th Cir. 2014) (citations omitted); Fed. R.
14   Civ. P. 15(a)(2) (“leave to amend should be “freely” given “when justice so requires[]”).
15   Plaintiffs’ Amended Complaint must address the deficiencies identified above and should
16   follow the form detailed in Rule 7.1 of the Local Rules of Civil Procedure (“LRCiv”).
17   Within thirty (30) days from the date of entry of this Order, Plaintiff may submit an
18   amended complaint. Plaintiffs must clearly designate on the face of the document that it is
19   the “First Amended Complaint.” The amended complaint must be retyped or rewritten in
20   its entirety and may not incorporate any part of the original Complaint by reference.
21     V.    CONCLUSION
22           For the reasons discussed above,
23           IT IS ORDERED granting in part and denying in part Defendant’s Motion to
24   Dismiss. (Doc. 21.) The Motion is denied as to Plaintiffs’ breach of contract claim for
25   housing costs and fees, unjust enrichment claims, and money had and received claim and
26   granted under Rule 12(b)(6) as to Plaintiffs’ breach of contract claim for tuition, conversion
27   claim, and accounting claim.
28           IT IS FURTHER ORDERED that Plaintiffs’ claims for conversion and


                                                 - 16 -
     Case 2:20-cv-01007-SMB Document 42 Filed 03/05/21 Page 17 of 17



 1   accounting are dismissed with prejudice.
 2           IT IS FURTHER ORDERED that Plaintiffs’ claims for breach of contract for
 3   tuition is dismissed without prejudice.
 4           IT IS FURTHER ORDERED granting Plaintiffs leave to file an amended
 5   complaint within sixty (60) days of the date this Order is entered.
 6           IT IS FURTHER ORDERED denying Defendant’s request for judicial notice.
 7   (Doc. 22.)
 8          Dated this 5th day of March, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 17 -
